DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the electrode element comprises: a base substrate; and at least one pillar-type electrode part protruding from the base substrate, a flat- type electrode part having an insulation coating layer processed to have multiple holes implemented thereon, or a coil-type electrode part.” It is unclear which electrode part elements are considered to be included with the base substrate. Furthermore, it is not clear if the “at least one” is in relation to the types of electrodes part(s) possible (i.e. “at least one of the following”) or is it reciting “at least one pillar-type (i.e., a plurality of pillar-type). Further clarification is requested.
Additionally, it appears that claim 1 includes an improper Markush group.
A Markush group, recites members as being “selected from the group consisting of A, B and C.” See Ex parte Markush, 1925 C.D. 126 (Comm’r Pat. 1925). Ex parte Markush sanctions claiming a genus expressed as a group consisting of certain specified materials. If the Applicant intends to invoke a Markush group, the examiner recommends changing “at least one” to -- at least one electrode part selected from the group consisting of a pillar-type, a flat-type or a coil-type--.
Claim 5 recites the limitation " the conductive plate " in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guvanasen et al. (US 9,248,273 B2).
As to claim 1, as best understood in light of the rejection under 35 U.S.C. 112 above, Guvanasen et al. discloses a controller (electrical stimulus transmitter and/or response signal receiver, depicted as 405 in Figure 4); a substrate (depicted as 505 in Figure 5) being coupled to a bottom of the controller (see Figure 4, for example), and having a power receiving and signal delivering electrode being mounted thereon as a single body or being distinctively mounted thereon, wherein the power receiving and signal delivering electrode is capable of wirelessly receiving power and wirelessly delivering bio signals (see Figures 4-5, for example);  and an electrode element (microelectrodes, depicted as 510 in Figure 5) being coupled to a bottom of the substrate (see Figures 4-5 and 11, for example) and being capable of delivering electrical stimulation to tissues inside a body, wherein the electrode element (microelectrode, depicted as 510 in Figure 5) comprises: a base substrate (pad, depicted as 515 in Figure 5); and at least one pillar-type electrode part protruding from the base substrate and/or a flat- type electrode part having an insulation coating layer processed to have multiple holes implemented thereon  (e.g., cols. 8-9, lines 49-67 and 1-3, respectfully), wherein the at least one pillar-type electrode part is configured to be inserted into the tissues to deliver the electrical stimulation, wherein a non-conductive coating layer is formed on a side surface of the pillar-type electrode part (e.g., see Figure 13, for example; also see col. 12, lines 5-21). 
As to claim 3, Guvanasen et al. discloses a feeding is formed in a region where at least one bottom part of the pillar-type electrode part is embedded in the base substrate (see Figure 5 and 11, for example).
As to claim 4, Guvanasen et al. discloses an edge portion of the pillar-type electrode part and a portion of the side surface of the pillar-type electrode part are exposed (see Figure 13, for example; also see col. 12, lines 5-21).
As to claim 5, as best understood in light of the rejection under 35 U.S.C. 112 above, Guvanasen et al. discloses the conductive plate is deposited so as to allow a position of a slit on each conductive layer to be varied (see Figure 13, for example).  
As to claim 6, Guvanasen et al. discloses the microelectrode is connected to a “electrical stimulus transmitter and/por a response signal receiver” depicted as 405 in Figure 4. Thus, the substrate is distinguished as a substrate including a power receiving electrode capable of wirelessly receiving power and a substrate including a signal transmitting electrode capable of wirelessly delivering bio signals (see Figure 4, for example). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792